DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 06/08/2022 is acknowledged.  The traversal is on the ground(s) that there are technical differences between the claimed invention and the prior art.  This is not found persuasive because Applicant's arguments between the claimed invention and the prior art are directed toward the newly amended claims 1 and 8, not the original claims 1 and 8 which the restriction is based upon. Additionally, Applicant only points out the differences between claimed invention and the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	This Office Action is in response to the application filed on 06/05/2020. Claims 1-15 are presently pending and are presented for examination.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an Eccentric Shaft-1 (1) constructed in a cylindrical bearing on the frame, as required by claim 1; a Connection rod-1 (2) constructed in a cylindrical bearing on said Eccentric Shaft-1 (1), as required by claim 1; an Eccentric Shaft-2 (3)…constructed in a cylindrical bearing on frame¸ as required by claim 1; a Connection Rod-2 (5) constructed in a cylindrical bearing on said Sliding Pin (4)¸as required by claim 1; a Ram-1 (6) constructed in a cylindrical bearing on said second Connection Rod-s (5), as required by claim 1; a Ram-1 (6)…constructed to the frame by a guideway bearing (Y10), as required by claim 1; a guideway bearing (Y10), as required by claim 1; a Ram-2 (8) constructed to the frame by a guideway bearing (Y8), as required by claim 1; a guideway bearing (Y8), as required by claim 1; a Connection Rod-3 (7) constructed in a cylindrical bearing on said Ram-2 (8), as required by claim 1; a Connection Rod-3 (7)…constructed in a cylindrical bearing on said Sliding Pin (4), as required by claim 1; the shaped of trajectory of guide ways Y8 or Y10, as required by claim 4; the structure of path of Guide way bearing of Ram-1, as required by claim 5; a link with revolute joints in both ends, as required by claims 6; said link is constructed in a cylindrical bearing on the frame, as required by claim 6; said link…is constructed in a cylindrical bearing on the Connection Rod-2 (5), as required by claim 6;  a link with revolute joints in both ends, as required by claims 6; said link is constructed in a cylindrical bearing on the frame, as required by claim 6; and said link…is constructed in a cylindrical bearing on the Connection Rod-3 (7), as required by claim 6; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language such as “The invention is about”.
The abstract uses legal phraseology such as “said”.
The abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

The amendment filed 06/08/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Page 1 lines 6-13, the entirety of the amendment is not supported in the original disclosure.
Page 2 lines 19-23, the entirety of the amendment is not supported in the original disclosure.
Page 3 lines 18, 19 and 27-28, “constructed in a cylindrical bearing” is not supported in the original disclosure. 
Page 5 lines 5, 7, 10, 13, 15, 16 and 18-20, “constructed in a cylindrical bearing” is not supported in the original disclosure.
Page 6 lines 9-14, the entirety of the amendment is not supported in the original disclosure.
Page 6 lines 20-21, “very high magnitudes” is different than infinity and is not supported by the original disclosure.
Page 7 lines 14 and 15, “constructed in a cylindrical bearing” is not supported in the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 1-7 are objected to because of the following informalities:
Claim 1 line 2 reads “produce”, --produces a-- is suggested.
Claim 1 line 4 reads “the frame”, --a frame-- is suggested.
Claim 1 line 5 reads “produce”, --produces-- is suggested.
Claim 1 line 9 reads “a joint (Y3)”, --the joint (Y3)-- is suggested.
Claim 1 line 9 reads “on frame”, --on the frame-- is suggested.
Claim 1 line 11 reads “by guide”, --by the guide-- is suggested.
Claim 1 line 13 reads “by a”, --by the-- is suggested.
Claim 1 line 14 reads “farce”, --force-- is suggested.
Claim 1 line 14 reads “a Ram-1”, --the Ram-1-- is suggested.
Claim 1 line 15 reads “said second Connection”, --said Connection-- is suggested.
Claim 1 line 16 reads “a joint (Y9)”, --the joint (Y9)-- is suggested.
Claim 1 lines 16 and 17 recite the limitation “a guide way bearing (Y10)…a guide way bearing (Y8)”. The Examiner notes that elements in parenthesis are not read into the claims. As such, there is no differentiation between the two guide way bearings. It is suggested to use “a first” and “a second” to differentiate between the two.
Claim 1 line 21 reads “a joint (Y5)”, --the joint (Y5)-- is suggested.
Claim 1 line 23 reads “by joint”, --by a joint-- is suggested.
Claim 1 line 24 reads “(13)”, --(10)-- is suggested.
Claim 1 line 25 reads “by joint”, --by the joint-- is suggested.
Claim 1 line 26 reads “an Input-1 (11) exerted on Eccentric Shaft-1 (1);”, --the Input-1 (11) is exerted on Eccentric Shaft (1); and-- is suggested.
Claim 1 line 27 reads “an Input-2 (12) exerted”, --the input-2 (12) is exerted-- is suggested.
Claim 2 line 2 reads “in that;”, --in that:-- is suggested.
Claim 2 line 3 reads “Input-1”, --the Input-1-- is suggested.
Claim 2 line 3 reads “to Eccentric”, --to the Eccentric-- is suggested.
Claim 2 line 3 reads “(1):”, --(1), and-- is suggested.
Claim 2 line 4 reads “Input-2”, --the Input-2-- is suggested.
Claim 2 line 4 reads “to Ram-2”, --to the Ram-2-- is suggested.
Claim 3 line 1 reads “in that,”, --in that-- is suggested.
Claim 4 lines 1-2 read “in that: the shape”, --in that a shape-- is suggested.
Claim 5 line 1 reads “in that,”, --in that-- is suggested.
Claim 5 line 2 reads “any combination”, --a combination-- is suggested.
Claim 5 line 3 reads “any combination”, --a combination-- is suggested.
Claim 5 line 3 reads “the structure of path”, --a structure of a path-- is suggested.
Claim 5 line 4 reads “bearing”, --bearing (Y10)-- is suggested.
Claim 5 line 4 reads “on frame (Y10)”, --on the frame-- is suggested.
Claim 6 line 2 reads “in that;”, --in that-- is suggested.
Claim 6 line 3 reads “by joint”, --by a joint-- is suggested.
Claim 6 line 5 reads “by joint”, --by a joint-- is suggested.
Claim 7 line 2 reads” in that;”, --in that-- is suggested.
Claim 7 line 3 reads “by joint”, --by a joint-- is suggested.
Claim 7 line 5 reads “by joint”, --by a joint-- is suggested.
The Examiner notes that the above objections might not be a complete list and asks Applicant’s help in identifying and correcting any additional objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line 4 recites the limitation “an Eccentric Shaft-1 (1) constructed in a cylindrical bearing on the frame”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Eccentric Shaft-1 constructed in a cylindrical bearing on the frame. As such, this limitation is considered new matter. 
Claim 1 line 6 recites the limitation “a Connection Rod-1 (2) constructed in a cylindrical bearing on said Eccentric Shaft-1”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Connection Rod-1 constructed in a cylindrical bearing on the Eccentric Shaft-1. As such, this limitation is considered new matter. 
Claim 1 lines 8-9 recites the limitation “an Eccentric Shaft-2…constructed in a cylindrical bearing on frame”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Eccentric Shaft-2 constructed in a cylindrical bearing on the frame. As such, this limitation is considered new matter. 
Claim 1 line 13 recites the limitation “a Connection Rod-2 (5) constructed in a cylindrical bearing on said Sliding Pin”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Connection Rod-2 constructed in a cylindrical bearing on said Sliding Pin. As such, this limitation is considered new matter. 
Claim 1 line 15 recites the limitation “a Ram-1 (6) constructed in a cylindrical bearing on said second Connection Rod-2”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Ram-1 constructed in a cylindrical bearing on said second Connection Rod-2. As such, this limitation is considered new matter.
Claim 1 line 19 recites the limitation “a Connection Rod-3 (7) constructed in a cylindrical bearing on said Ram-2”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Connection Rod-3 constructed in a cylindrical bearing on said Ram-2. As such, this limitation is considered new matter.
Claim 1 lines 19-20 recite the limitation “a Connection Rod-3 (7)…constructed in a cylindrical bearing on said Sliding Pin”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support the Connection Rod-3 (7) constructed in a cylindrical bearing on said Sliding Pin”. As such, this limitation is considered new matter.
Claim 6 line 3 recites the limitation “said link is constructed in a cylindrical bearing on the frame”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support said link constructed in a cylindrical bearing on the frame”. As such, this limitation is considered new matter.
Claim 7 line 3 recites the limitation “said link is constructed in a cylindrical bearing on the frame”. First, there is no cylindrical bearing shown in the drawings. Second, the original disclosure does not support said link constructed in a cylindrical bearing on the frame”. As such, this limitation is considered new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 lines 2-3 recite the limitation “this output displacement”. It is unclear if this limitation is referring to “variable displacement” or it this limitation requires an additional displacement.
Claim 1 line 5 recites the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 1 line 6 recites the limitation “a Connection Rod-1 constructed in a cylindrical bearing on said Eccentric Shaft-1”. It is unclear how the Connection Rod-1 is constructed in a cylindrical bearing.
Claim 1 line 7 recites the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 1 line 10 recites the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 1 line 12 recites the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 1 line 13 recites the limitation “a Connection Rod-2 (5) constructed in a cylindrical bearing on said Sliding Pin”. It is unclear how Connection Rod-2 is constructed in a cylindrical bearing. 
Claim 1 line 14 recites the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 1 line 15 recites the limitation “a Ram-1 (6) constructed in a cylindrical bearing on said second Connection Rod-2”. It is unclear how the Ram-1 is constructed in a cylindrical bearing.
Claim 1 line 19 recites the limitation “a Connection Rod-3 (7) constructed in a cylindrical bearing on said Ram-2”. It is unclear how the Connection Rod-3 is constructed in a cylindrical bearing.
Claim 1 lines 19-20 recites the limitation “a Connection Rod-3…constructed in a cylindrical bearing on said Sliding Pin”. It is unclear how the Connection Rod-3 is constructed in a cylindrical bearing.
Claim 1 lines 120-21 recite the limitation “the other end”. It is unclear which element this limitation is referring to.
Claim 3 line 2 recites the limitation “said Input-1 (11) and Input-2 (12) devices. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 3 recites the limitation “any means”. It is unclear how the scope of the claim can be determined. The term “any means” can include anything past, present or even future inventions. Applicant is required to particularly point out and distinctly claim the subject matter so that the public can determine the scope of the claims.
Claim 4 line 2 recites the limitation “guide ways”. It is unclear if this limitation is referring to the guide way bearings, or if this limitation requires additional guide ways. 
Claim 6 line 2 recites that limitation “revolute joints in both ends”. It is unclear how the revolute joints are in both ends. 
Claim 6 line 2 recites the limitation “can be replaced with”. It is unclear if this limitation is a requirement or if this limitation just notes that a replacement can be made.
Claim 7 line 2 recites that limitation “revolute joints in both ends”. It is unclear how the revolute joints are in both ends. 
Claim 7 line 2 recites the limitation “can be replaced with”. It is unclear if this limitation is a requirement or if this limitation just notes that a replacement can be made.
The Examiner notes that the above objections might not be a complete list and asks Applicant’s help in identifying and correcting any additional 112(b) rejections. 

As noted above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  Accordingly, rejection under 35 U.S.C. 102 or 35 U.S.C. 103 of the claims as currently written would be improper since doing so would require considerable speculation and assumptions as to the scope of the claims.   See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and adoption thereof by MPEP § 2173.06 II which states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art”.   However, the art of record gives a fair appreciation for relevant prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658